DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is a response to an application filed on 02/12/2021, in which claims 2-24 are pending and ready for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10244239 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each recited limitation in the claims of the instant application has a corresponding and equivalent limitation  in the claims of the corresponding issued Patent, as tabulated below .

Instant - 17174728
Patent – 10244239 B2
Claim 2 - a method for encoding in an encoder a bitstream of coded pictures, the method comprising: 
receiving an uncoded picture; 
encoding, by one or more processors, the uncoded picture into the bitstream as a first coded picture, 
wherein the first coded picture comprises a plurality of coded tree blocks (CTBs), 

wherein each CTB belongs to both a respective column and a respective slice, 
wherein a slice boundary in the first coded picture is not equal to a column boundary in the first coded picture and wherein a first slice of the at least two slices spans multiple columns, and 



for each of a plurality of slices, encoding the CTBs in the slice in an order that is based on the respective columns to which the CTBs in the slice belong, and 
breaking in-loop filtering within the first slice at a column boundary between adjacent columns of the multiple columns; 
encoding, by the one or more processors and in a first picture parameter set in 

 comprising during encoding of the first slice, 
             breaking in-loop filtering within the first slice at each column boundary between adjacent columns of the multiple columns spanned by the first slice, wherein the CTBs in the first slice are decoded in an ordered sequence, first by CTB from left to right and top 


wherein the column width parameters pertaining to the leftmost N-1 columns determine a width of a rightmost column of the first coded picture, and wherein the width of the rightmost column of the first coded picture is calculated using a width of the first coded picture and the column width parameters pertaining to the N-1 leftmost columns for the first coded picture .

 encoding, by the one or more processors and in the first picture parameter set in the bitstream, column width parameters pertaining to a leftmost N-1 columns of the first coded picture, the column width parameters being measured in units of CTBs having a first size;  	encoding, by the one or more processors and in the first picture parameter set in the bitsream, a width of the first coded picture measured in units of the CTBs;
wherein the column width parameters pertaining to the leftmost N-1 columns determine a width of a rightmost column of the first coded picture, and wherein the width of the rightmost column of the first coded picture is calculated using the width of the first coded picture in units of CTBS having the first size and 


Claim 2 - the corresponding column width of at least one column is variable between at least two rows of CTBs in the first coded picture.
Claim 4 - the variability is controlled by coding the column width in a slice header.
Claim 3 - the variability is controlled by coding the corresponding column width in a slice header.
Claim 5 - encoding the CTBs in the slice in an order that is based on the respective columns to which the CTBs in the slice belong comprises encoding the plurality of CTBs following a scan order of CTBs, according to which the plurality of CTBs are encoded sequentially by column from left-to-right across a plurality of columns, and sequentially by CTB from left-to-right and top-to-bottom within each of the plurality of columns.
Claim 4 - encoding the CTBs in the slice in an order that is based on the respective columns to which the CTBs in the slice belong comprises encoding the plurality of CTBs following a scan order of3 CTBs, according to which the plurality of CTBs are encoded sequentially by column from left-to-right across a plurality of columns, and sequentially by CTB from left-to-right and top-to-bottom within each of the plurality of columns.

obtaining, by one or more processors and from a first picture parameter set encoded in the bitstream, a value for a number of columns N minus one for a first coded picture of the bitstream, 
wherein the first coded picture comprises a plurality of coded tree blocks (CTBs), 
wherein the first coded picture is segmented into at least two columns and at least two slices, wherein each CTB belongs to both a respective column and a respective slice, 
wherein a slice boundary in the first coded picture is not equal to a column boundary in the first coded picture and wherein a first slice of the at least two slices spans multiple columns;
               Claim 5 - A method for decoding in a decoder a bitstream of coded pictures, the method comprising: 	receiving the bitstream of coded pictures from an encoder; 
obtaining, by one or more processors and from a first picture parameter set encoded in the bitstream, a value for a number of columns N minus one for a first coded picture of the bitstream, 
 Filed : December 23, 2011Page : 4of11wherein the first coded picture comprises a plurality of coded tree blocks (CTBs), 
wherein the first coded picture is segmented into at least two columns and at least two slices, 
wherein each CTB belongs to both a respective column and a respective slice, and 
wherein a slice boundary in the first coded picture is not equal to a column boundary in the first coded picture and wherein a first slice of the two or more slices spans multiple columns; 

obtaining, by the one or more processors and from the first picture parameter 


determining, by the one or more processors, a width of the first coded picture in units of the first CTB size; 


decoding, by the one or more processors, the first coded picture using both columns and slices to reconstruct a decoded image, comprising: 

calculating, by the one or more processors, a width of a rightmost column of the first coded picture using the width of the first coded picture and the column width parameters pertaining to the leftmost N-1 columns of the first coded picture; and 
decoding, by the one or more processors, the first coded picture using both columns and slices, the calculated width of the rightmost column of the first coded picture, and the obtained column width for the leftmost N-1 columns of the first coded picture to reconstruct a decoded image, comprising:

determining, for each of the CTBs in the first coded picture, a respective column to which the CTB belongs using (i) the column width 
during decoding of the first slice, breaking in-loop filtering within the first slice at a column boundary between adjacent columns of the multiple columns.

for each slice in the first coded picture, decoding the CTBs in the slice in an order that is based on the respective columns to which the CTBs in the slice belong, comprising 
during decoding of the first slice, breaking in-loop filtering within the first slice at each column boundary between adjacent columns of the multiple columns spanned by the first slice, wherein the CTBs in the slice are decoded in an ordered sequence, first by CTB from left to right and top to bottom across all CTBs within a first column of the respective columns, and second by column from left to right across all the columns in the slice; and 
outputting, by the one or more processors, the reconstructed image.

Claim 6 - determining, from a second picture parameter set, column widths parameters pertaining to leftmost columns measured in units of a second CTB size for a second coded picture of the bitstream, the second CTB size differing from the first CTB size.

Claim 7 - each of the slices resides entirely within a respective column.
Claim 9 - sizes of the CTBs include 32x32, 16x16, and 8x8 samples.
Claim 8 - sizes of the CTBs include 32x32, 16x16, and 8x8 samples.
Claim 10 - the rightmost column for the first coded picture spans the entire vertical height of the first coded picture.
Claim 9 - the rightmost column for the first coded picture spans the entire vertical height of the first coded picture.
Claim 21 - the CTBs in the first coded picture are unevenly sized.
Claim 20 - the CTBs in the first coded picture are unevenly sized.
Claim 22 - the CTBs in the first coded picture are unevenly sized.
Claim 21 - the CTBs in the first coded picture are unevenly sized.


Claims 11-15, 23 are directed to a decoder for decoding a bitstream of coded pictures, the decoder comprising: one or more processors and one or more storage devices storing instructions that are operable, when executed by the one or more processors, to cause the one or more processors to perform operations comprising a sequence of processing steps corresponding to the same as claimed in claims 6-10, 22, and are non-patentable for the same reason as outlined in the table above.

Claims 16-20, 24 are directed to a non-transitory computer-readable medium storing instructions that, upon execution by one or more processors, cause the one or more processors to perform operations comprising a sequence of processing steps corresponding to the same as claimed in claims 6-10, 22, and are non-patentable for the same reason as outlined in the table above.

Claims 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7 of U.S. Patent No. 10244239 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each recited limitation in the claims of the instant  .

Instant - 17174728
Patent – 10225558 B2
Claim 6 - A method for decoding in a decoder a bitstream of coded pictures, the method comprising: 
obtaining, by one or more processors and from a first picture parameter set encoded in the bitstream, a value for a number of columns N minus one for a first coded picture of the bitstream, 
wherein the first coded picture comprises a plurality of coded tree blocks (CTBs), 
wherein the first coded picture is segmented into at least two columns and at least two slices, wherein each CTB belongs to both a respective column and a respective slice, 
wherein a slice boundary in the first coded picture is not equal to a column boundary in the first coded picture and wherein a first slice of the at least two slices spans multiple columns;
               Claim 1 - A method for decoding in a decoder a bitstream of coded pictures, the method comprising:
              obtaining, by one or more processors and from a first picture parameter set encoded in the bitstream, a value for a number of columns N minus one for a first coded picture of the bitstream, 
               the first coded picture comprising a plurality of coded tree blocks (CTBs), 
               the first coded picture segmented into a plurality of slices and a plurality of columns,               
                wherein a first slice of the plurality of slices spans multiple columns of the plurality of columns;
determining, by the one or more processors, a first CTB size for the first coded picture from among a plurality of different CTB sizes;

obtaining, by the one or more processors and from the first picture parameter set encoded in the bitstream, column width parameters pertaining to a leftmost N-1 columns 

determining, by the one or more processors and based on the signal, a column width, measured in units of the first CTB size, for each of the leftmost N-1 columns of the first coded picture;
determining, by the one or more processors, a width of the first coded picture measured in units of the first CTB size;

decoding, by the one or more processors, the first coded picture using both columns and slices to reconstruct a decoded image, comprising: 

              calculating, by the one or more processors, a width of a rightmost column of the first coded picture using the width of the first coded picture and the determined column widths pertaining to the leftmost N-1 columns of the first coded picture,             wherein, when the signal obtained from the first picture parameter set encoded in the bitstream indicates that the column widths pertaining to the leftmost N-1 columns of the first coded picture are equal, the calculated width of the rightmost column of the first coded picture is not equal to the column width of a leftmost column of the first coded picture;
             decoding, by the one or more processors, the first coded picture using the calculated width of the rightmost column of the first coded picture and the determined column 

during decoding of the first slice, breaking in-loop filtering within the first slice at a column boundary between adjacent columns of the multiple columns.
determining, for each of the CTBs in the first coded picture, a respective column to which the CTB belongs using the calculated width of the rightmost column of the first coded picture and the determined column width for the leftmost N-1 columns, and
                           for each slice in the first coded picture, decoding the CTBs in the slice in an order that is based on the respective columns to which the CTBs in the slice belong, comprising 
              during decoding of the first slice, breaking in-loop filtering within the first slice at each column boundary between adjacent columns of the multiple columns spanned by the first slice, wherein the CTBs in the slice are decoded in an ordered sequence, first by CTB from left to right and top to bottom across all CTBs within a first column of the respective columns, and second by column from left to right across all the columns in the slice; and
             outputting, by the one or more processors, the reconstructed picture.
Claim 7 - determining, from a second picture parameter set, column widths parameters pertaining to leftmost columns 


Claim 5 - the plurality of CTBs of the first coded picture are associated as slices, each of the slices residing entirely within one column.
Claim 9 - sizes of the CTBs include 32x32, 16x16, and 8x8 samples.
Claim 6 - the plurality of different CTB sizes includes 32x32, 16x16, and 8x8 samples.
Claim 10 - the rightmost column for the first coded picture spans the entire vertical height of the first coded picture.
Claim 7 - the rightmost column for the first coded picture spans the entire vertical height of the first coded picture.


Claims 11-15 are directed to a decoder for decoding a bitstream of coded pictures, the decoder comprising: one or more processors and one or more storage devices storing instructions that are operable, when executed by the one or more processors, to cause the one or more processors to perform operations comprising a sequence of processing steps corresponding to the same as claimed in claims 6-10, and are non-patentable for the same reason as outlined in the table above.

Claims 16-20 are directed to a non-transitory computer-readable medium storing instructions that, upon execution by one or more processors, cause the one or more processors to perform operations comprising a sequence of processing steps corresponding to the same as claimed in claims 6-10, and are non-patentable for the same reason as outlined in the table above.

Claim Objections
Claims 2, 6, 11, and 16 are objected to because of the following informalities:  “a leftmost N-1 columns …” should read “leftmost N-1 columns”.  Appropriate correction is required.

Allowable Subject Matter
Claims 2-24 would be allowable provided that all outstanding issues, objections, and/or requirements have been properly addressed. 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dey (US Pub. 20100128797 A1) teaches encoding a video image using independent regions, wherein parameters for encoding the regions are dynamically computed.
Matsuura (US Pub. 20100296585 A1) teaches a decoding process using multiple split band of an entire screen to allow parallel processing.
Huang (US Pub. 20080219349 A1) teaches parallel processing of video images by dividing an image into vertical zones.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALBERT KIR/Primary Examiner, Art Unit 2485